Citation Nr: 0721973	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-30 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1966 to August 
1969 and from January 1972 to October 1988.     

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO) which determined that new and 
material evidence had been received to reopen a previously 
denied claim of entitlement to service connection for 
diabetes mellitus and denied the claim on a de novo basis.  

The claim for service connection for diabetes mellitus on a 
direct and presumptive basis was denied in a May 1989 rating 
decision.  The veteran was notified of this decision and he 
did not appeal.  Thus, this decision is final.  However, the 
Board notes that the March 2004 claim for entitlement to 
service connection for diabetes mellitus type II due to 
herbicide exposure concerns, in part, whether entitlement to 
service connection may lie under 38 C.F.R. § 3.309(e) 
("[d]isease[s] associated with exposure to certain herbicide 
agents") as amended by 66 Fed. Reg. 23166 (2001) (adding Type 
II diabetes mellitus or adult-onset diabetes).  

A claim made after a changes in law that creates a new basis 
of entitlement, is adjudicated as a new claim, rather than as 
a claim to reopen.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Spencer v. Brown, 4 Vet. App. 283 (1993) 
(new cause of action not subject to usual requirement of new 
and material evidence to reopen); Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998).  Thus, this claim has been 
recharacterized on the title page.

The veteran presented testimony at a Central Office hearing 
before the undersigned Veterans Law Judge in March 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 



FINDINGS OF FACT

1.  Resolving doubt in favor of the veteran, the evidence 
establishes that the veteran had in country service in the 
Republic of the Vietnam during the Vietnam era during the 
time period of May 1972 to April 1973.   

2.  There is competent evidence of a current diagnosis of 
diabetes mellitus type II and the competent evidence 
establishes that the diabetes mellitus type II requires 
insulin and a restricted diet. 


CONCLUSION OF LAW

Diabetes mellitus type II is presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 1116 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

Pertinent Law and Regulations

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Presumptive service connection on the basis of herbicide 
exposure is provided for specified diseases manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116(a).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The veteran asserts that he incurred diabetes mellitus type 
II due to herbicide exposure in service in Vietnam.  There is 
competent evidence of a current diagnosis of diabetes 
mellitus type II.  See the April 1995 VA examination report 
which reflects a diagnosis of diabetes mellitus type II.  
Diabetes mellitus type II is a presumptive disease listed at 
38 C.F.R. § 3.309(e). 

The veteran contends that he incurred diabetes mellitus due 
to herbicide exposure in Vietnam.  Service records show that 
the veteran did not serve in Vietnam during the applicable 
time period as set forth in 38 U.S.C.A. § 1116.  Service 
personnel records show that the veteran served in Thailand 
from May 1972 to April 1973.  He was awarded a Vietnam 
Service Medal and a Vietnam Campaign Medal for the time 
period of January 1972 to February 1974.  The veteran's 
military occupation specialty for this time period was 
personnel specialist and administrative specialist.  

In a March 2005 statement, the veteran stated that although 
his service medical records do not show that he served in 
Vietnam, he was credited with 11 months service and he was 
awarded the Vietnam Service Medial and the Vietnam Campaign 
Medal.  The veteran indicated that he was assigned to the 
Joint Military Advisory Group in Thailand.  He indicated that 
this organization actually ran the wars in Laos and Vietnam 
and was classified.  The veteran pointed out that his pay 
records for the time period that he served there clearly show 
that he received hostile pay and combat tax exclusion.  The 
veteran stated that his duties while stationed in Thailand 
consisted of performing administrative type functions which 
included courier runs to Laos, Cambodia, and Vietnam.  He 
stated that he flew Air America, which, now known, was 
operated exclusively by the CIA.  The veteran indicated that 
he would fly courier runs and sometimes, would land in all 
three countries in one day.  He stated that he was usually 
met by another soldier and he transferred his briefcase to 
that person. On occasion, he would go to the Embassy in Laos 
and remain there for the entire day and sometimes, overnight.  
The veteran stated that most of the time, he usually was at a 
location for only a day.  See also the veteran's statements 
dated in October 2006 and September 2006, and the veteran's 
testimony from the hearing before the Board in March 2007.     

In support of his claim, the veteran submitted a photocopy of 
an American Embassy photo identification card for the 
American Embassy in Laos; official military pay stubs; and 
statements from persons who were assigned to Laos and 
Thailand and/or had knowledge of Air America flights.   

The Board finds that there is an approximate balance of 
positive and negative evidence as to whether the veteran 
served in the Republic of Vietnam.  As noted, service records 
show that the veteran served in Thailand from May 1972 to 
April 1973, but these records do not show that the veteran 
served in Vietnam.  

However, service records also show that the veteran served as 
a personnel clerk and a personnel sergeant while assigned to 
the Personnel Branch, Personnel and Administrative Division 
of the Deputy Chief of the Joint Untied States Military 
Advisory Group in Thailand.  See the Recommendation for Award 
of the Joint Service Commendation Medal dated in January 
1973.  The veteran's duties included being a custodian for 
classified documents.  Also of record are leave and earnings 
statements which show that the veteran was paid hostile pay 
for January, February and March 1973.  As noted above, the 
veteran was awarded a Vietnam Service Medal and a Vietnam 
Campaign Medal.  In addition, the veteran has provided 
detailed and credible testimony describing his visits to 
Vietnam.  Under these circumstances, it seems very possible, 
and, in fact, probable that the veteran traveled to and from 
the Republic of Vietnam in the course of his duties as a 
personnel clerk, duties which included delivering documents.  
Thus, having resolved doubt in favor of the veteran, the 
Board concludes that there is sufficient verification that 
the veteran had in country service in Vietnam during the time 
period set forth in 38 U.S.C.A. § 1116(a).   Therefore, 
exposure to herbicides is presumed.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, diabetes mellitus type II 
shall be service-connected if there is competent evidence 
that the diabetes mellitus type II became manifest to a 
degree of 10 percent or more any time after service.  38 
C.F.R. § 3.307(a)(6)(ii).  Under Diagnostic Code 7913, 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet warrants a 20 
percent disability evaluation.  Diabetes mellitus manageable 
by restricted diet warrants a 10 percent disability 
evaluation.  38 CFR § 4.119, Diagnostic Code 7913 (2006).   

There is competent evidence that the diabetes mellitus type 
II manifested to a degree of 10 percent or more after 
service.  The April 2006 and June 2006 medical statements by 
Dr. R.G. establish that the veteran was undergoing treatment 
for diabetes mellitus.  Dr. R.G. indicated that the veteran 
was taking Glucotrol, Glucophage, Actos, and Lantus.  The 
January 1993 VA examination report indicates that the veteran 
had diabetes mellitus, was on Micronase, and had lost 30 
pounds. The 1989 statement by Dr. D.O. indicates that the 
veteran was instructed on a diet for weight loss and 
reduction of blood glucose.   

In short, the Board finds that there is sufficient evidence 
which establishes that the veteran was exposed to herbicides 
while serving in the Republic of Vietnam a specified in 
38 U.S.C.A. § 1116(a), and there is competent evidence of 
diabetes mellitus type II manifested to a compensable degree 
after service.  Therefore, after resolving all doubt in favor 
of the veteran, the Board finds that the evidence supports 
the claim for service connection for diabetes mellitus type 
II on a presumptive basis, and the claim is granted.


ORDER

Entitlement to service connection for diabetes mellitus type 
II as due to exposure to herbicides is warranted.  The appeal 
is granted.  



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


